Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 7 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0065344 (Collings) in view of JP 2013 246701 (Honmaru). A translation of Honmaru was provided by the applicant, page, line, and paragraph numbers below refer to this document).
In Re claim 1 Collings discloses a trailer rental system comprising a trailer station (rental location in paragraph 73) provided with a trailer (trailer 100) mounted with a hydrogen tank (fuel storage tank 210, Paragraph 43 and 61).
Collings doesn’t disclose a management apparatus configured manage the trailer, the management apparatus performing rental operation of the trailer in response to a trailer rental request being received from outside. Collings discloses a trailer rental operation which rents the trailer to a user (Paragraph 73), but is silent as to the details of the operation.
Honmaru discloses a trailer rental system comprising a trailer station (battery station 130) and a trailer having an energy source (battery trailer 103) and a drive system (motor 1711 in Figure 17), and further comprising a management apparatus (server 101) configured to manage the trailer, the management apparatus performing rental operation of the trailer in response to a trailer rental request being received from outside (Paragraph 18, reservation request system receives a trailer rental request and prepares a trailer for rental).
Therefore, it would have been obvious to one of ordinary skill in the art at effective filing date of the invention to modify the Collings apparatus and method by providing a trailer management apparatus, according to the teachings of Honmaru, in order to provide a system for the rental fleet operations discussed in Paragraph 73 or Collings.
In Re claim 3 Collings discloses a trailer mounted with a fuel cell configured to generate electric power using hydrogen from the hydrogen tank (Paragraph 38), and a drive unit configured (trailer propulsion unit 216, Paragraph 44) to cause the trailer to travel using the electric power generated in the fuel cell.
In re claim 4 Collings discloses all the limitations, but doesn’t disclose setting an amount of energy stored in a trailer to an amount required by a user.
Honmaru discloses a trailer management system which acts to match a trailer energy capacity to an amount required by a user (calculating battery storage required for a planned trip in Paragraphs 71-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Collings apparatus by collecting use data from a user and setting an amount of fuel in the trailer to match or exceed the required use, as taught by Honmaru, in order to prevent a user from running out of power during a rental.
In Re claim 5 Collings discloses all the limitations, but doesn’t disclose a management apparatus which calculates a fee at renting out according to a capacity of the tank of the trailer to be rented out.
The practice of charging a feel for an equipment rental based on characteristics of the equipment (the size of a moving truck corresponds directly to the price of renting it, for example), was an old and well known commercial practice at the effective filing date of the invention.
Therefore, it would have been obvious to one of ordinary skill in the art to charge a fee for renting the trailer of Collings based on the capacity of said trailer, and when incorporating the management system of Honmaru, to cause the management system to assess this fee.
Collings in view of Honmaru as applied to claims 1 and 3-5 above performs the method of claims 6, and 8-10 during ordinary use and operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2018/0225749 and 2019/0035282 each disclose a system for using a wireless device to reserve a rental of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/               Primary Examiner, Art Unit 3753